NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

PHI QUOC TRAN,                                   No. 05-74461

               Petitioner,                       Agency No. A025-383-979

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Phi Quoc Tran, a native and citizen of Vietnam, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen and de novo questions of law and constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part, and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Tran’s motion to reopen

on the ground that Tran is ineligible for relief under former section 212(c), 8

U.S.C. § 1182(c) (repeal effective April 1, 1997), because his ground of

deportability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. §§ 1003.44(a), 1212.3(f)(5). Tran’s legal and constitutional challenges to

this determination are unavailing. See Aguilar-Ramos v. Holder, 594 F.3d 701,

706 (9th Cir. 2010).

      We lack jurisdiction to consider the BIA’s October 5, 2005, order denying

Tran’s motion to reconsider because he failed to timely petition for review of that

decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     05-74461